Sedgwick, C. J.,
dissenting.
The fundamental question in this case, the question upon which all others depend, is whether by the law of this state a wife has an equity in the land of her husband during coverture? This question is briefly disposed of in the former opinion, ante, p. 104, and it is there considered that she has such equity. The meaning of the court, however, as expressed in the former opinion upon this point, has been substantially overlooked or entirely misunderstood. Tt is therefore thought advisable to discuss the question more at large. In this state the amount given to the wife in a decree of divorce is generally called alimony. This term is derived from a Latin word which primarily meant to nourish, that is, to supply the necessities of life. It was introduced into divorce proceedings by the early ecclesiastical courts of England, and in the early practice of those courts it was defined to be “that support which the husband, on separation, is bound to provide for the wife, and is measured by the wants of the wife, and the circumstances and the ability of the husband to pay.” After stating this definition the supreme court of Illinois, in Cole v. Cole, 142 Ill. 19, 27, proceeded as follows:
“The duty of the husband to support and maintain the wife in a manner befitting his condition and circumstances in life still continues; but the foregoing definition may fall far short of Avhat is termed alimony in our statute, and, indeed, in all those jurisdictions where divorces are granted avinculo matrimonii. It Avill require no discussion or citation of authority to establish that the husband oavcs the Avife who by his fault has been driven to seek a *137permanent separation, not only reasonable support and maintenance, but also that she shall be put in no worse condition by reason of the marriage, the dissolution of which has been caused by his wilful misconduct. Equity and good conscience require that the husband shall not profit by his own wrong, and that restitution shall be made to the wife of the property which she brought to the husband, or a suitable sum in lieu thereof be allowed out of his estate, so far as may be done consistently with the preservation of the rights of each, and also that a fair division shall be made, taking into consideration the relative wants, circumstances and necessities of each, of the property accumulated by their joint efforts and savings. The policy of the law should be, and is, to do justice, and to give to the injured wife not merely what necessity but what justice demands.”
Alimony, in its primary sense, may be allowed the wife although neither party has any property whatever. If the husband is competent to earn a living for himself and wife he is, by the fact of his marriage, required by our law to furnish such support to the Avife, and, again, if upon the consummation of the marriage there is a separation, and the Avife neither brought any property to the husband nor contributed in any manner toAvard the accumulation of property, still the husband is bound to furnish suitable support for the wife. Under such circumstanees as these, the term alimony is used in its original meaning and signification. In the progress and development of our Iuav governing the domestic relations, the Avord alimony has come to be used Avith a far different meaning. When the property that the Avife had at the time of her marriage is combined Avith the property of her husband and accumulations are afterwards added, or when neither had property at the time of the marriage and by their united efforts and economies property is accumulated, to say that, because the title to that property is taken in the name of one party, the other party has no equitable rights therein, would be a monstrous per*138version of modern ideas of justice hnd equity. In the case just cited, the Illinois court said:
“The husband and wife are placed upon an equal footing in respect to the interest each may have in the estate and property of the other, and husband and wife may contract with each other, and she with strangers, as if she were sole. In case of divorce the courts look at the standing of the parties, the conduct of each, and from whence the estate is derived, and, having due regard to the living of each, will make such allowance to the wife as is reasonable and just. * * * And the same is undoubtedly true where the property has been accumulated by the joint effort and economy of the husband and wife, and the allowance has been made to her upon the basis of a reasonable and equitable division of the estate. It may be true that the husband, in such cases, has been the apparently efficient means of its accumulation; yet if she has performed her duties as his wife faithfully, giving him her life, her care, strength and prudent management, it can no more be said that the estate is the result of his labor than it is of her labor. * * * For aught that appears in this-petition the entire property of the petitioner may have come from the wife, or been the result of their joint earnings and accumulations, and the court, in making the allowance, may have been making simple restitution, either for property brought to the husband or for assistance in its accumulation.”
It has frequently been held by this court that, in the allowance of permanent alimony, the court should consider whether the wife contributed anything to the common fund. Zimmerman v. Zimmerman, 59 Neb. 80. If she is entitled only to support and maintenance, the amount would depend upon her necessities and upon her husband’s ability. If the amount that she has contributed toward the accumulation of the property is to be taken into consideration, it is because she has an equitable interest in the property which they together have earned and paid for. Our statute provides a method for enforce*139ing this right of the wife in the property which is in the name of the husband. The court must ascertain from the evidence what amount she has contributed toward it, either in property or by her individual efforts, and must decree that amount in her favor. This decree at once becomes a lien upon the property. The husband cannot, after this decree is entered, convey the property so as to avoid payment according to its terms. He cannot convey the property before the decree, and while they are living together as husband and wife, with the purpose and effect of defrauding the wife of her interest in' the property. Roehl v. Roehl, 20 Neb. 55. In that case the conveyance was made long before the decree of divorce and alimony. It could not therefore be held to have been made to defraud creditors. The wife was not a creditor of the husband at the time the conveyance was made. The conveyance was set aside because it was in fraud of the wife’s equitable interest in the property which arose from the marital relations. Our statute provides that the remedy .Avhicli it specifically gives the wife to enforce her interests in the husband’s property shall not be exclusive. By chapter 40, laws, 1883, it Avas enacted: “Section 1. All judgments and orders for payment of alimony or of maintenance in actions of divorce or maintenance shall be liens upon property in like manner as in other actions, and may in the same manner be enforced and collected by execution and proceedings in aid thereof, or other action or process as other judgments. Section 2. The remedy given by this act shall be held to be cumulative and in no respect to take aAvay or abridge any subsisting remedy or power of* the court for the enforcement of such judgments and orders. Provided> Nothing in this act shall affect the title of any tona fide purchaser for value holding by reason of such tona fide purchase at the date of its passage.” There are no exemptions under this statute. All property that stands in the name of the husband is absolutely liable to the full extent of any interest that the husband may have at the time of the decree, and by chapter 41, *140enacted in the same year, it is. provided that: “In all cases where alimony or other allowance shall he decreed for the wife or for the children, the court may require sufficient security to be given by the husband for the payment thereof, according to the terms of the decree,” and it is further provided that, if security is not given, a receiver shall be appointed to take charge of both real and personal property; and the provisions of the first section of chapter 40, which was approved on the preceding day, are reenacted.
A judgment in favor of the wife, to be determined by a consideration of the amount which she has contributed toward accumulation of the common property of the family, has no other basis or foundation than her equitable rights in the property which she has so helped to accumulate. Unless she has an equity in such property to be in some manner enforced, such judgment is wholly arbitrary and unsupported. It is not based upon contract. It is not compensation for Avrongs AAdiich she has suffered. It is because our statute has provided for the enforcement of this right by judgment, and lien, and execution, and receivership, and compulsory security, if necessary, and because it expressly provides that the court, in an action for divorce, may transfer the title of personal property from the husband to the wife, that this court has established the doctrine that this remedy, as so proAdded, is exclusive, and that the court cannot directly transfer the legal title in land from the husband to the wife to satisfy her equities in the land. Whether this conclusion of the court Avas just or is necessary, we are not required noAV to consider; but it is manifest, from the provision of the statute and from the decisions of the court, that this construction of the statute relates only to the remedy, and not in any respect to the fundamental rights of the wife. Without doubt the law of Nebraska recognizes the equitable right of the Avife in the property which she brought to the family at the time of her marriage, or to the accumulation of which she has contributed. It will be *141remembered that in this case the trial court found that at the time this husband and wife came to Nebraska they were without means; that this land in controversy was purchased and paid for by their joint efforts and contribution. Afterwards, and after they had owned this land for some time, they removed to the state of Washington. The marriage status was within the jurisdiction of the Washington court. When they removed from Nebraska they had, as husband and wife, mutual equities in this land in question. These equities Avere personal rights and went Avith their persons to the state of Washington. The courts of the state of Washington therefore had jurisdiction both of the marriage status and of the equities existing betAveen the parties in this land.
2. It is said that it is against the public policy of this state to transfer the lands of the husband directly to the wife in a divorce proceeding. Courts have been accused of appealing to public policy 'in justification of acts or omissions on their part, which could not in fact be justified. Can public policy be interested in forms of procedure? Is there any principle of morality or public policy involved in determining AAiiat instrumentalities shall be used to give a wife' her equitable share of the common property? When a divorce is granted her, the public policy of this state is to consider what property she brought to the family, and hoAV much her individual efforts, her care, prudence and economy have contributed to'the accumulation of the property, whether that property at the time of their separation is held in her name or in the name of her husband, or in both their names jointly. When those rights and equities of the wife are determined, the policy of our Iuav is to see that she gets her equitable share of the property. There is no charm of public policy in the method by which it is brought about. When the husband and wife go to another state and there make their home, their rights and equities go Avith them, though their property is left here. The relations betAveen them are no less intimate, and their equitable rights in the joint *142property are no less palpable and certain than are those of ordinary business' copartners, and when the marital partnership between them is terminated the public policy of this state, and of all other civilized states, demands that the court that dissolves that relation should adjust their property rights, and deterxnine what the wife is entitled to out of their joint-property. In Washington the court does this by directly determining the just and equitable interest that each has in the joint property, and not by the circuitous process of a judgment, lien and sale —a procedure which we have introduced by a doubtful construction of our statutes, but which is supposed to bring about the same result. No court would hesitate to hold that, in a judgment of dissolution of ordinary partnerships, the court should determine the rights of the several partners in the joint property, and that, if the court has jurisdiction of the persons of the partners, its judgment fixing their equities may be used as a basis of right wherever the property may be situated. It is not doubted that, so far as the marriage status is concerned, and the equitable rights of the parties properly before the court, the judgixient of the court thereon would be final and binding everywhere.
If the husband had agreed to sell and convey this property to the wife, and she had paid him therefor, and he had still retained the legal title, and their eqixities under this contract had been submitted to the court- by proper pleadings and evidence in the divorce case, a question of the proper joinder of causes of action might possibly have arisen, but there would have been no question of the jurisdiction of the court over either cause of action. Whether they could be determined together would be a mere question of practice, in which no other court would be interested. If the trial court upon such an issue had determined that the wife had fully paid for the land, and was in equity the owner thereof, that determination would be binding -everywhere, and, while it would not operate directly upon the land, and would not change the legal *143title, still the husband eonld never he heard to deny in any court that the wife had paid him in full for the land, and was in equity and common justice the owner thereof. In this case she has paid him for the land by becoming his wife, and by contributing to the accumulation of a common property of which he has had his full equitable part. He has agreed to convey it to her, because the law implies that agreement from his marriage and separation from her under the circumstances. The equities so arising are as strong and as capable of litigation and adjudication as are the equities created by a written contract of partnership, or a contract of purchase and sale of land. Such equities may be adjudicated by any court of general equity jurisdiction, when the parties and the conditions or relations out of which they arise are properly before the court. Under our statute these equities of the wife are valued, and by decree and lien are taken from the property in the husband’s name.
3. Another important feature of the case, and which is also a matter of preliminary character, appears to have been misunderstood. Much is said in the briefs in regard to an action to qniet title, and the rule of law that a party to maintain an action to quiet a title must have some title to quiet. Authorities are cited upon this proposition and the discussion is gone into much at large, and so the real question presented here is overlooked. The plaintiff in her petition sets out her marriage and residence in Nebraska, the acquisition of this property where they resided in Nebraska, her contributions to the accumulation of the property, the fact of their removal to the state of Washington and becoming residents of that state, the divorce proceedings there, and the fact that the equities of the respective parties in the land were by both parties submitted to the court, and the trial and judgment there, and other matters tending to support her right, and then asks that equity may he done her. She also asks that her title he quieted. This, then, is an action in equity by the plaintiff to have her interest, her right, her equity in the *144land determined, adjudicated and quieted. To say that she cannot maintain an action to fix her interest in the land and to establish her title thereto, because she has no title, appears to be an attempt at mockery. She alleges facts which she claims entitle her to an interest in the land and to relief at the hands of the courts of Nebraska, and the question is whether these facts entitle her to any relief.
4. Another' matter that has confused the argument in this case is the indefinite use of the word “title.” It is shown in 8 Words and Phrases, 6979, that this word is used in connection with property in some thirty odd different shades of meaning, and it is said by the supreme court of Illinois, in Irving v. Brownell, 11 Ill. 402, 415:
“There are perfect titles and apparent or imperfect titles. Even a naked possession constitutes a species of title, though it may be the lowest degree. The meaning of the word is, therefore, to be ascertained from the connection in which it is used.”
It is sometimes, and perhaps quite commonly, used in the signification of a regular chain of transfer from or under the sovereignty of the soil. It is sometimes used in the sense of the particular conveyance under which a man holds his property. In either of these senses of the word, the courts of one state cannot in any manner affect the title to lands of another. But the word title in connection with interests in land has been carelessly used in various opinions of courts, as well as in the opinion now promulgated in this case. For instance, the.note of Judge Freeman to Newton v. Bronson, 67 Am. Dec. 89 (13 N. Y. 587) is cited, and an extensive quotation is made therefrom, which ends with the following words:
“The decree of chancery, then, with respect to realty beyond its jurisdiction, can have no direct operation upon the property, and per se in no way affect the legal or equitable title thereto.”
A subsequent sentence in the same paragraph of the note is not quoted,- It is as follows;
*145“Still a decree concerning a conveyance is not without its effect per se. Thus a ‘decree directing a conveyance may be pleaded as a cause of action or defense in the courts of the state where the land is situated, and it is entitled in such a court to the force and effect of record evidence of the equities therein determined, unless it be impeached for fraud.”
If this statement had also been quoted, it would have been necessarv to have considered what was meant by the words “equitable title” in the first quotation. It may be that the words were not used by the learned author with entire accuracy, but he certainly did not mean thereby “equitable right to any interest in the land.” Of course, in an action, whether at law or in equity, the decree of the court of another state cannot be considered to create a title to lands in this state. No one with such a decree can maintain a possessory action thereon; but, with such a decree, he can say to his opponent you will not be allowed to dispute the facts that are established by this decree. The distinction is analogous to that which is made in the application of the law of res ad judicata. A judgment in an action of forcible entry and detainer, whether obtained before a justice of the peace or upon appeal to a court of general jurisdiction, is not a bar to any other action between the same parties in regard to the same land. But any controversy of fact which was properly in issue before the justice, and within his jurisdiction, and contested by the parties, and determined by the judgment of the justice, is settled by his judgment, and that question of fact, so settled, cannot afterwards be disputed by either of those parties in litigation concerning the same land. And so, in determining the effect of a judgment of courts of a sister state in controversies in regard to real estate in this state, it is uniformly held that such judgment cannot be relied upon as title; that it does not affect the title nor in any way act directly upon the land: But questions of fact that were in litigation before the foreign court, and were within the juris*146diction of that court to determine, and were settled by the judgment of the court, ought not again to be litigated by the parties, and either party may rely upon such adjudication as finally settling such questions of fact. If, in such litigation in the sister state, it was alleged and proved that, by virtue of an existing contract between the parties, there was a controversy as to their equitable rights in real estate situated within this, state, or if it was alleged and proved that, by reason of fraudulent practices on the part of one of the parties, equities existed in the other in real estate in this state, and the issues so presented were tided and determined, we are required by the comity which exists between the states, as well as by the express provisions of the federal law, to give full faith and credit to such determination. In this case the wife had an equity in this land, because she had assisted her husband to accumulate the means with which it was paid for, and because he, by his treatment of her, made their separation and the separation of their rights and equities necessary. These questions were submitted to, and determined by the Washington court.
It is said that “not a single case” has been found, in which the direct question at issue was whether a decree “affecting the title to real estate lying in another state will be recognized in the state in which the land lies, where no conveyance has been made in obedience to the decree, and where the title has been conveyed to third parties.” This appears to overlook the question presented here. No court of England or America lias held that the decree of the courts of one state can affect the legal title or “chain of title” — that is, the title, as the word is commonly used — of lands in another state. It is always held that only the courts of the state Avliere the land lies can adjudicate land titles. If this were not so, the plaintiff might record a copy of her decree and complete her title thereby. Neither has any court held that the decree of a court of another state Avould affect the rights of third parties, who were innocent purchasers of the land. When, *147however, issues are presented to a court of competent jurisdiction, and the court, having jurisdiction of the parties and of the issues so presented, determines such issues, and the equitable rights of the parties in lands in another state depend upon the facts so determined, that determination of the equities of the parties may be relied upon in any litigation that may arise between the same parties, and full faith and credit must be given to such adjudication of the rights of the parties. In any event, third parties who purchase from the apparent owner are not affected by outstanding equities in the land. In this respect it will make no difference whether or not those equities have been adjudicated. If the purchaser is charged with actual or constructive notice of those equities at the time of his purchase, he takes the land subject to those equities, whatever they may be, whether adjudicated or not. In the former opinion it was pointed out that the defendant Avho claims through Mr. Fall had constructive notice of Mrs. Fall’s equities in the land. The land Avas occupied by a tenant, aaTlo recognized Mrs. Fall as his landlord and attorned to her, to the exclusion of all other claims to the land. This was notice to a subsequent purchaser. These facts appear to fully answer the statement that, “To say that the decree binds the conscience of the party, so that persons to whom he may convey the land thereafter take no title, is the, same as saying that the decree affects the title.” The determination of the Washington court upon the facts there in issue so far binds the conscience of the parties that third parties, Avho know that the conscience of the parties is so bound, ought not to buy the land and pay the purchase price to the wrong person. It is conceded that the Washington court might have compelled obedience to its decree. It might have, by imprisonment,, enforced the execution of a deed, but it is said: “The decree and order acts only upon the person, and, if obedience to its mandate is refused, it can only be enforced by the means which have from time immemorial been the weapons of a court *148of chancery.” Again, the authorities from which this thought is derived have been misunderstood, as it appears to me. The court which enters the decree can only enforce it by acting upon the person, and that is all of the meaning of these authorities. The decree is binding upon the conscience of the parties. In .what sense is it binding upon the conscience? Would the conscience be released from obligations of this decree as soon as they crossed the state line? If their consciences are affected and bound by the decree it would seem that they would be so bound until they complied with the decree. If litigants come before the courts of equity of this state and concede that they are in conscience bound to acknowledge the rights and interest of their adversary in the matter in dispute, what is the duty of the court of equity? It is for no other purpose that courts of equity are established. It is to compel litigants to do what they are in conscience bound to do. And so here, if Mr. Fall is in conscience bound to transfer the legal title of this land to Mrs. Fall, and if his grantees knew when they took their title from him that he was in conscience bound so to do, and these parties are before a court of equity in this state, the power and duty of the court are clear. I do not understand the application of the following language: “If the Washington decree bound the c.on-science of E. W. Fall, so that when he left the jurisdiction of that state any deed that he might malee Avould be absolutely void, and had he sold the land to an innocent purchaser, Avho had inspected the records and found that he was the OAvner in fee of an undivided one-half interest to the premises, such purchaser, though relying on the laws of this state for his protection, would receive no title. This is the contention of the appellee, carried to its ultimate conclusion.” We have already shown that there is no such question in this case. If Mr. Fall had been bound by contract or in any other way to recognize the equities of Mrs. Fall in this land, it would not be true that “any deed that he might make would be abso*149lutely void.” The binding force of such contract upon his conscience would be no greater and no less than the decree in question. It establishes beyond further controversy that there are existing facts by virtue of which Mrs. Fall is in equity entitled to this land. In order to preserve these equities, it was her duty to act at once as soon as she knew there was danger that Mr. Fall would attempt to sell the land to an innocent purchaser. This she did by taking notorious possession of the land and commencing her action in the courts of this state to- establish her rights in the land. If there are innocent purchasers of the land, their rights should, of course, be protected, and it seems strange that it should be supposed that there is doubt upon that proposition.
The case of Bullock v. Bullock, 52 N. J. Eq. 561, was somewhat discussed in the former opinion. In addition to what was there said, it may be suggested that the question there in controversy was whether'the New York decree dealt with equities in the land. The NeAV York court first entered a judgment against the defendant, and then directed that the judgment should be secured by transferring the title of the land in New Jersey by way of mortgage to the plaintiff as security for her judgment. It attempted to act directly upon her title to the land, and, while some of the judges thought it ought to be construed as a determination that she had an equity in the land, the majority of the court thought otherwise, holding that the decree did not purport to establish an equity in the land, but only to require the defendant to transfer the title as security, and, as the courts of New York cannot operate directly upon titles to lands in New Jersey, it was held that the decree was inoperative. If the New Jersey court had been convinced that the question before the New York court was Avhether or not the plaintiff had some equity in the NeAV Jersey land, and that the New York court had decided that, by virtue of their former relations and- transactions betAveen them, there were existing equities, in the land in favor of the plaintiff, there *150can be no doubt from the various opinions filed in the case that all of the judges would have agreed that such’ decree would be binding upon the conscience of the parties and would everywhere • estop .them to deny the existing equities of the plaintiff. It is said in the opinion: “If Fall had obeyed the order of the Washington court and made a deed of conveyance to his wife of the Nebraska land, even under the threat of contempt proceedings, or after duress by imprisonment, the title thereby conveyed to Mrs. Fall would have been of equal weight and dignity with that which he himself-possessed at the time of the execution of the deed.” The validity of such a conveyance to transfer the land would depend upon the same considerations that would determine the validity of the decree itself to fix the equities in the land in such manner as to be binding upon courts of other states.
If the Washington court had no jurisdiction of the equities of the parties, a deed procured by threats of contempt proceedings under the decree of the Washington court, and by imprisonment, would have no more validity in this state than would any other deed procured by duress and threats. But if, on the other hand, the Washington court had jurisdiction of the equities of the parties and the question of those equities was properly presented, the decree of that court thereon would be a sufficient basis for contempt proceedings in that court to compel the execution of a deed, and, for the same reason and to the same extent, it would be a sufficient basis in litigation in all other courts to estop the defendant to deny the equitable rights of the plaintiff so fixed. It is a general rule with courts of equity that they will not assume jurisdiction unless the circumstances are such that they can enforce their decree, and so, unless the party is before the court so that he can be compelled by its process to perform the decree, a court of equity will not assume jurisdiction of the equities of the parties in land situated in another state. This principle has been construed in the opinion to mean that, in case the court, believing that *151it can enforce its decree, assumes jurisdiction, tries the issue and enters the decree, that decree will be of no force as settling the equities of the parties, if the party can evade the process of the court so that the same court cannot compel a conveyance. Such reasoning, it seems to me, calls for no discussion.
The following language is quoted in the opinion from the supreme court of Virginia in Wimer v. Wimer, 82 Va. 890.
“But even as to these cases it must be borne in mind that the decrees of the foreign court do not directly affect the land, but operate upon the person of the defendant, and compel him to execute the conveyance, and it is the conveyance which has the effect, and not the decree.”
Why does this court and all other courts use the word “directly” in this statement of the law? If the decrees of the foreign court do not in any way affect rights in the land, the expression would be much more simple and emphatic if the word “directly” were omitted. That case was an action in partition, and language of Judge Story is also quoted in the majority opinion in regard to the jurisdiction of the court in one state to partition lands in another state, and it seems to be thought that such authorities have a bearing upon the question presented here. An action in partition is an action in regard to the legal title. An equitable right to land will not support an action in partition at all. Both parties must have the legal title in common, and, when they do so hold the legal title, (other has the right to have that title severed and the land divided. If the parties have equitable rights in the land these must be settled and adjudicated in another action before partition can be had. Equitable rights are personal rights and may be adjudicated where the parties are, but the legal title can only be severed and the land apportioned where the land is. This is a sufficient reason for holding that the courts of one state cannot partition the title to lands in another state. The decrees of a foreign court cannot directly affect the land, *152but as is everywhere determined, and as is said by Mr. Justice Brewer in Dull v. Blackman, 169 U. S. 243, cited in the former opinion:
“If all the parties interested in the land were brought personally before a court of another state, its decree would be conclusive upon them and thus in effect determine the title.”
This is the statement of a principle so commonly known and so generally determined by the courts that it called for no discussion by the learned judge who used it, and yet this statement of the law and the statement of the same court in Cheever v. Wilson, 9 Wall. (U. S.) 108, are spoken of in the opinion as did a merely and are lightly turned aside as of no importance. The case of Cizek v. Cizek, 69 Neb. 800, is cited as authority in the case at bar. In the first opinion of this court in that case, written by Mr. Commissioner Pound, it ivas said:. “In case the pleadings are sufficient to bring the subject matter before the court, the decree may not be attacked collaterally merely for want of findings.”
This proposition is reaffirmed in the last opinion as “sound,” -but it is considered that the pleadings did not present the issue of an equitable interest of the wife in the real ('state in question, and, as no such issue was presented by the pleadings, it was held that the court was without jurisdiction to determine it. In the case at bar the issue of the Avife’s equity in the land Avas presented and the Washington court had undoubted jurisdiction to determine that issue.
It seems clear that when they lived in Nebraska the wife had an interest in equity in this land; and she did not lose her interest when they removed to Washington. When their separation became necessary from the conduct of her husband, the law, both of this state and of Washington, required that she be given her rights in the land. These rights were necessarily and properly submitted to the court. The court had jurisdiction to determine these rights and did determine them. This decision was then, *153and still continues to be, binding upon the conscience of Mr. Fall, so that he cannot anywhere, in. any court, be allowed to say that such right does not exist. These rights of Mrs. Fall would not prevent Mr. Fall from conveying the land to an innocent purchaser in good faith who took the conveyance without notice, but a purchaser from Mr. Fall, with notice of the rights of Mrs. Fall, would take the land subject to those rights, and this would be so whether the rights had been adjudicated or not. Mr. Fall, having fraudulently transferred the legal title to another, is not a necessary party to this action; his grantee with notice holding the legal title from him is a necessary party, and the same relief can be granted to plaintiff as could be granted against Mr. Fall, if he still held the title.
The former judgment is right and should be adhered to.